    Case: 1:19-cv-06445 Document #: 40 Filed: 08/25/20 Page 1 of 3 PageID #:288




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

HUDSON INSURANCE COMPANY,               )
a Delaware corporation,                 )
                                        )
            Plaintiff,                  )            Case No.: 1:19-cv-06445
                                        )            Honorable Elaine E. Bucklo
       v.                               )
                                        )
DEGRAF CONCRETE CONSTRUCTION, )
INC., NORTH LIGHT INVESTMENT            )
GROUP, INC., an Illinois corporation,   )
MICHAEL G. PIRRON, an Illinois citizen, )
CYNTHIA PIRRON, an Illinois citizen,    )
ERNEST D. PIRRON, an Illinois citizen, )
SHANNON D. PIRRON, an Illinois citizen, )
                                        )
            Defendants.                 )

    HUDSON INSURANCE COMPANY’S MOTION FOR ENTRY OF JUDGMENT

       Plaintiff, Hudson Insurance Company (“Hudson”), by and through its attorneys Michael J.

Weber and Krysta K. Gumbiner of Dinsmore & Shohl, LLP, hereby moves this Court for an Order

of Judgment against North Light Investment Group, Inc., and DeGraf Concrete Construction, Inc.,

(the “Defaulted Defendants”) in this matter. In support thereof, Hudson states as follows:

       1.      Hudson filed its Amended Complaint on September 30, 2019. [Dkt. No. 5].

       2.      On November 6, 2019, waivers of service were returned executed by the Defaulted

Defendants and were filed with this Court. [Dkt. Nos. 8, 9, and 10]. Answers were due on or

before December 2, 2019.

       3.      On February 24, 2020, pursuant to Federal Rule of Civil Procedure 55(a), the Clerk

of the Court entered default as to the Defaulted Defendants upon affidavit of counsel as required

by Rule 55(a). [Dkt. Nos. 16 and 23]. At the same time, the Clerk of the Court also entered default
    Case: 1:19-cv-06445 Document #: 40 Filed: 08/25/20 Page 2 of 3 PageID #:289




against Michael G. Pirron, however, Mr. Pirron has since filed for bankruptcy; accordingly,

Hudson no longer seeks an entry of judgment against Mr. Pirron.

       4.     Pursuant to Federal Rule of Civil Procedure 55(b)(1), Hudson now requests an entry

of default judgment as its claim against the Defaulted Defendants is for a sum certain.

       5.     An affidavit confirming the veracity of the allegations and the sum certain due and

owing by the Defaulted Defendants to Hudson is attached. See Exhibit A, Prove-Up Affidavit of

Christopher Morkan.

       6.     The Defaulted Defendants currently owe Hudson $2,205,284.46 for losses it

incurred on the bonds issued on behalf of DeGraf Concrete Construction, Inc. Id. at ¶ 13.

       7.     Hudson continues to accrue losses on open matters and bond claims that are in

litigation and will submit additional proofs in the event it moves for a revised judgment.

       8.     Also attached is an affidavit supporting the attorneys’ fees incurred by Hudson,

which are due and owing but have not yet been paid. See Exhibit B, Affidavit of Krysta Gumbiner

in Support of Attorneys’ Fees.

       9.     Accordingly, there is due and owing to Hudson by Defendants North Light

Investment Group, Inc., DeGraf Concrete Construction, Inc., and Michael G. Pirron the total

amount of $2,239,118.14 comprised of the underlying losses on the bonds, together with

attorneys’ fees, costs and expenses.

       WHEREFORE, Plaintiff Hudson Insurance Company respectfully requests that an Order

of Judgment in the amount of $2,239,118.14 be entered against Defendants North Light Investment

Group, Inc., DeGraf Concrete Construction, Inc., and Michael G. Pirron and for such other relief

as this Court deems just and reasonable.
Case: 1:19-cv-06445 Document #: 40 Filed: 08/25/20 Page 3 of 3 PageID #:290




                                  Respectfully submitted,



                                  By: /s/ Krysta K. Gumbiner
                                          Krysta K. Gumbiner
                                          Michael J. Weber
                                          DINSMORE & SHOHL LLP
                                          222 W. Adams St., Suite 3400
                                          Chicago, IL 60606
                                          (312) 372-6060
                                          Firm No. 58012
                                          michael.weber@dinsmore.com
                                          krysta.gumbiner@dinsmore.com

                                         Attorneys for Hudson Insurance Company
